Citation Nr: 1236650	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-41 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's son; Veteran's friend


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO). 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012). 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In January 2009, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss, which was granted in December 2009.  A noncompensable rating was assigned to the Veteran's service-connected bilateral hearing loss, effective January 26, 2009.  The Veteran perfected an appeal of this decision, seeking a compensable evaluation for his bilateral hearing loss.  During the pendency of this appeal, the Veteran was afforded an audiological examination in January 2011.  The noncompensable evaluation was continued in a May 2012 supplemental statement of the case before being certified to the Board for appellate review.

In June 2009, the Veteran submitted a claim of entitlement to a total rating based on individual unemployability (TDIU).  After this claim was denied in August 2009, the Veteran perfected an appeal.  This claim has been certified to the Board for appellate review.

In conjunction with his claim for an initial compensable rating for bilateral hearing loss, the Veteran last underwent VA audiological examination in January 2011.  At an August 2012 video conference hearing before the Board, the Veteran testified that his hearing had considerably worsened since the January 2011 VA audiological examination.  A new VA examination is necessary where there is evidence, including the Veteran's statements that his service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected bilateral hearing loss.  38 C.F.R. §§ 3.326, 3.327 (2012).  

Additionally, the Board finds the Veteran's claim of entitlement to TDIU is inextricably intertwined with his claim of entitlement to an initial compensable rating for bilateral hearing loss.  For this reason, the Board finds that the Veteran's claim of entitlement to TDIU must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, these issues must be adjudicated together.

Finally, the Veteran was not afforded a VA examination in connection with his claim of entitlement to TDIU.  However, the January 2011 VA examiner opined that the Veteran's service-connected bilateral hearing loss would have the following impact on occupational activities: decreased concentration; inappropriate behavior; poor social interactions; difficulty following instructions; and hearing difficulty.  In April 2011, the Veteran underwent VA examination for his service-connected posttraumatic stress disorder.  The VA examiner opined that "the Veteran's multiple medical problems will undoubtedly preclude his ability to manage work duties at this time if one should even ignore his age, which is close to 82.  His mental health symptoms alone would not preclude employment, but again age and medical problems undoubtedly will."  At the time of the examinations and at present, service connection has been in effect for posttraumatic stress disorder, with a 50 percent disability rating; bilateral hearing loss, with a noncompensable disability rating; and tinnitus, with a 10 percent disability rating.  As the January 2011 VA examiner's opinion did not include consideration of all of the Veteran's service-connected disabilities, and because it is unclear to which "multiple medical problems" the April 2011 VA examiner was referring, the Board finds that these examinations are inadequate for purposes of determining the Veteran's entitlement to TDIU.  The evidence of record is otherwise negative for a competent opinion as to whether the Veteran's service-connected disabilities alone prevent him from obtaining and retaining substantially gainful employment.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).  As such, the Board finds that a remand is necessary in order to satisfy VA's duty to assist.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the Veteran why one will not or cannot be provided.").  

Accordingly, the case is remanded for the following actions:

1. The Veteran must be afforded the appropriate examination to determine the severity of his 
service-connected bilateral hearing loss.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must describe the functional effects of the Veteran's hearing loss disability in the examination report.  The report prepared must be typed.
2. 
The Veteran must then be afforded a VA examination to determine the effects of all of his service-connected disabilities, individually and/or collectively, on his ability to obtain and maintain substantially gainful employment.  The Veteran's entire claims file, including a copy of this Remand and all records on Virtual VA, must be made available to the VA examiner.  The examiner must specify in the report that the claims file, this Remand, and the Virtual VA records have been reviewed, and must specify the dates encompassed by the Virtual VA records.  All tests and studies deemed necessary must be performed.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Following an examination of the Veteran and a review of the evidence of record, and with consideration and discussion of the Veteran's lay statements concerning his employment history and the symptoms of his service-connected disabilities, as well as all of the medical evidence of record, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, individually and/or collectively, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examinations was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the evidence of record that indicates whether any notice that was sent was received or returned as undeliverable.

4. The RO must review the resulting examination reports to ensure that they are in essential compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above actions, the RO must readjudicate the Veteran's claims on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

